Agenda: see Minutes
(DE) Mr President, this morning's sitting was yet another that ended half an hour early, and Mrs Kaufmann, who was in the chair, deserves thanks for having apologised for this to the visitors who were pouring in at the time.
I would ask that the person in the chair at any given time be given a bit more speaking time if it is in any case clear that the sitting is going to end earlier. It is not good for visitors to come into the Chamber in the expectation of hearing a reasonably interesting debate, and then to find the place empty. It would be possible to be a bit more flexible in this respect, and it would keep the Members happy too.
(Applause)
I share your desire for flexibility, Mr Swoboda. I am very firm when time is limited. When possible, I would like to increase the maximum speaking time. Having said that, when the agenda's time, and the Members' time, has run out, what can we do?
Mr President, may I just say in that regard that you do not only have the option of letting speakers speak for longer, you also have the option of taking additional speakers under the 'catch the eye' procedure, which is perfectly within the Rules of Procedure.
Of course, Mr Corbett, provided that the speakers in question are here, because a President cannot give the floor to absent Members!